United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1185
Issued: November 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant filed a timely appeal from a March 28, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a lumbar injury
causally related to an accepted January 21, 2016 employment incident.
FACTUAL HISTORY
On January 26, 2016 appellant, then a 64-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 21, 2016 he strained his back when a truck backed

1

5 U.S.C. § 8101 et seq.

into the driver’s side of his vehicle, shattered his window, and damaged the door. He stopped
work and returned on February 10, 2016.
By letter dated February 17, 2016, OWCP advised appellant that the evidence of record
was insufficient to establish his traumatic injury claim. It requested that he respond to a
questionnaire in order to substantiate that the January 21, 2016 incident occurred as alleged, and
that he provide medical evidence to demonstrate that he sustained a medical condition causally
related to the described event.
OWCP received appellant’s completed questionnaire on March 3, 2016. Appellant
explained that he was in his vehicle at a gas station when a truck backed into the driver’s side
door of his vehicle. He related that he was examined by emergency medical personnel.
Appellant stated that he did not feel soreness in his back until the morning of January 22, 2016,
at which time he went to the emergency room for treatment of his back injury. He indicated that
he did not have any similar disability or symptom before the injury.
Appellant submitted hospital records, which indicated that on January 22, 2016 he was
treated in the emergency room by Mary Andrews, a certified nurse practitioner. Ms. Andrews
noted that, on the previous day, appellant was involved in a motor vehicle collision while
working and that he woke up this morning with right lower lumbar pain. She reviewed
appellant’s history and conducted an examination. Ms. Andrews reported no tenderness in the
back, normal range of motion, and normal strength. Straight leg raise testing was negative.
Neurological examination showed no observed neurological deficit. Ms. Andrews diagnosed
muscle strain and noted that appellant had been involved in a motor vehicle collision.
A January 22, 2016 triage report by Annemarie Graham, a registered nurse, indicated that
appellant was examined for a back injury. Ms. Graham noted that appellant was involved in a
motor vehicle accident on the previous day and that appellant woke up this morning with right
lower back soreness.
OWCP denied appellant’s traumatic injury claim in a decision dated March 28, 2016. It
accepted that the January 21, 2016 incident occurred as alleged, but denied his claim finding that
the medical evidence of record failed to provide a firm medical diagnosis or medical explanation
regarding causal relationship. OWCP noted that the employing establishment would charge any
previously paid continuation of pay to sick or annual leave or declare an overpayment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any

2

Supra note 1.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged, but fail to show that his or her disability or condition
relates to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS
Appellant alleged that on January 21, 2016 he strained his lower back when he was
involved in motor vehicle accident at work. OWCP accepted that the January 21, 2016 incident
occurred as alleged but denied appellant’s claim finding that the medical evidence failed to
establish that he sustained a diagnosed condition as a result of the accepted incident.
The only medical evidence submitted consisted of hospital records dated January 22,
2016 from Ms. Andrews, a nurse practitioner, and Ms. Graham, a registered nurse. These
records, however, are of no probative value because nurses are not considered physicians as
defined under FECA. Section 8102(2) provides that the term “physician” includes surgeons,
4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).
James Mack, 43 ECAB 321 (1991).

3

podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. As nurses and nurse
practitioners are not considered “physicians” as defined by FECA, their medical opinions
regarding diagnosis and causal relationship are of no probative medical value.12
On appeal appellant notes that the only medical documents he had were the emergency
room records. He explains that his doctor’s office did not handle workers’ compensation cases.
Appellant just wants to be reimbursed for the three days of sick leave and nine days of annual
leave that he used in order to recover from this accident. With his appeal, he resubmitted the
January 22, 2016 emergency room records.
Section 8118 of FECA13 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to a traumatic injury
with his or her immediate superior on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title.14 In order to establish entitlement to continuation of
pay, an employee must establish, on the basis of reliable, probative, and substantial evidence,
that he or she was disabled as a result of a traumatic employment injury. As part of this burden,
he or she must furnish medical evidence from a qualified physician who, based on a complete
and accurate history, concludes that the employee’s disability for specific periods was causally
related to such injury.15
As appellant has not submitted any medical reports from a physician to demonstrate that
he sustained a diagnosed medical condition as a result of the January 21, 2016 employment
incident, he has not met his burden of proof to establish his claim or his entitlement to
continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to a January 21, 2016 employment incident.

12

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005) (registered nurses); Joseph N. Fassi, 42 ECAB
677 (1991) (nurse practitioners).
13

5 USC § 8118.

14

Id. at § 8122(a)(2).

15

See R.L., Docket No. 14-0149 (issued April 10, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2016 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

